JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00089-CV

                      IN THE INTEREST OF M. J. C., A CHILD


    Appeal from the 313th District Court of Harris County (Tr. Ct. No. 2013-06828J)

       After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, M.M.C. It is therefore CONSIDERED, ADJUDGED, and ORDERED
that the appeal be dismissed. It is further ORDERED that this decision be certified
below for observance.

Judgment rendered March 12, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.